UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7384


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLIE THOMPSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:14-cr-00286-TDS-1; 1:15-cr-
00180-TDS-1; 1:16-cv-00879-TDS-JLW)


Submitted: March 8, 2018                                          Decided: March 14, 2018


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Charlie Thompson, Appellant Pro Se. Kyle David Pousson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charlie Thompson seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255 (2012)

motion. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

Because the district court failed to address Thompson’s claim based on Dean v. United

States, 137 S. Ct. 1170 (2017), the order Thompson seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. See Porter v. Zook, 803 F.3d 694, 696-

97 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction and remand

the case to the district court for consideration of Thompson’s Dean claim. We express no

opinion on the merits of any of Thompson’s claims. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           DISMISSED AND REMANDED




                                             2